403 U.S. 943
91 S. Ct. 2271
29 L. Ed. 2d 853
UNITED STATES, petitioner,v.The WASHINGTON POST COMPANY et al.
No. 1885.
Supreme Court of the United States
June 25, 1971

1
Treating the application for stay as a petition for certiorari, the petition for a writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit is granted and the case is set forth oral argument on Saturday, June 26, 1971, at 11 a. m. Briefs and records shall be filed simultaneously, the requirement for printing being waived. Portions of the record or argument relating to matters claimed to affect national security may be filed in sealed form.


2
Pending argument and decision in this case the restraining imposed by the Court of Appeals on the Washington Post and its officers, is continued but limited to items specified in the special Appendix filed on June 21, 1971, with the United States Court of Appeals for the Second Circuit in a case in that Court captioned United States v. New York Times Co., 444 F.2d 544, decided June 23, 1971, and any such additional items as the United States may have specified with particularity by 5:00 p. m. today, June 25, 1971. Said Appendix as supplemented shall be served on respondent Washington Post and filed in this Court at that time.


3
For purposes of argument the case is consolidated with No. 1873, New York Times Co. v. United States, 403 U.S. 942, 91 S. Ct. 2270, 29 L. Ed. 2d 853, petition for certiorari this date granted.


4
Mr. Justice BLACK, Mr. Justice DOUGLAS, Mr. Justice BRENNAN and Mr. Justice MARSHALL would not continue the restraint, as limited or otherwise, and, treating the application as a petition for certiorari, would deny the petition.